United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-2197
                      ___________________________

                              Michael W. Blodgett

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Jon Hanson; Tony Krall; The Trustees of Zuhrah Shrine; John and Jane Does
                   1-10; Court 53 Royal Order of Jesters

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                           Submitted: May 20, 2014
                             Filed: May 23, 2014
                                [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
      Michael W. Blodgett appeals from an order of the District Court1 dismissing
his Racketeer Influenced and Corrupt Organizations Acts suit under Rule 12(b)(6) of
the Federal Rules of Civil Procedure. Upon careful de novo review, we find that the
Rule 12(b)(6) dismissal was proper, see Dubinsky v. Mermart, LLC, 595 F.3d 812,
815–16 (8th Cir. 2010); that there was no abuse of discretion in the denial of
reconsideration, see United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933
(8th Cir. 2006); and that there was no abuse of discretion in the imposition of
sanctions, either under the District Court’s inherent authority, see Bass v. Gen.
Motors Corp., 150 F.3d 842, 851 (8th Cir. 1998), or under Rule 11, see Clark v.
United Parcel Serv., Inc., 460 F.3d 1004, 1008 (8th Cir. 2006), cert. denied, 549 U.S.
1340 (2007). Accordingly, we affirm the judgment of the District Court. See 8th Cir.
R. 47B.
                       ______________________________




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.

                                         -2-